Title: William Stephens Smith’s Instructions for His Mission to Portugal, 11 April 1787
From: Adams, John
To: Smith, William Stephens


          
            (Copy)
            Dear Sir.
            Grosvr. square London April 11th. 1787.
          
          Congress by their Resolution of February the 3d. 1787, determined, that the Letter to the Queen of Portugal herewith delivered you, should be transmitted to Her faithfull Majesty by your hands— You will therefore prepare yourself, as soon as conveniently may be, and proceed to Lisbon.— In your way, as you pass through France & Spain, you will of Course pay your respects to the Ministers of the United states residing at those Courts and to the Ministers of foreign affairs of those Sovereigns and endeavour to collect intelligence of any Kind commercial or political in which the United States may be interested— when you shall arrive at Lisbon, you will make your Court to the Minister of foreign affairs, and communicate to him the object of your mission, and take his advise concerning the delivery of the Letter to Her most faithfull Majesty, if it should not be judged advisable to desire an Audience, the Minister himself will deliver the Letter to his Mistress.
          In whatever Country, or at whatever Court you will remember to make your Court, to the Ambassadors of all those sovereigns, with whom the United States are in Alliance France, Holland, Sweden Prussia, To all Ministers, Consuls agents of these Powers you will pay a particular regard, while you show a respectful politeness to all others—
          In all Places you will endeavour to collect information concerning the Barbary Powers, and the situation of our unfortunate Countrymen in Captivity at Algiers, especially from Mr. Carmichael and Mr: Barclay in spain, if you should chance to meet the latter—
          At Lisbon, you will inform yourself particularly of the State of the War, between Portugal & those piratical states, that of Venice with the same, and Naples and whether there is a prospect of Peace— The force of the Algerines, the probability of their coming out of the Streights this summer, the force of the Portuguese that is to cruise against them—
          You will also inform yourself particularly of the state of the Commerce between the United States and Portugal and by what means it might be extended improved and increased, to the mutual advantage

of both Nations— you will make particular Inquiries concerning sugars, the Prices & Qualities of Brazil sugars raw or manufactured, to satisfy yourself whether our Countrymen might not purchase those sugars to advantage even for manufacture & Exportation, an Experiment has been made in France of a purchase of raw sugars for Boston: and it is suspected might be made to greater advantage in Lisbon, for Philadelphia & NewYork as well as Boston
          You will please to enquire, whether the Treaty which was signed last May between the American Ministers and the chevalier De. Pinto, has been agreed to by his Court and if any not, what are the objections, and whether there is any prospect of a renewal of the negotiation—
          You will enquire particularly whether rice and Indigo may be expected to obtain admission, to Portugal from Carolina & Georgia, as they did before the late War: whether flour has any chance to be admitted: and what is the state of the trade of salt fish—
          As the whole of the Negotiations with Portugal as well as with the Barbary Powers for the last two years have passed under your Eye and Observations and indeed through your hands, you are already acquainted with every particular, which renders any further instructions in detail unnecessary—
          The Languages of Europe are now become of much importance to us, & every Gentleman employed under the United States in the Diplomatick department ought to take all reasonable methods to acquaint himself with them— You will have in this journey a great oppertunity of perfecting yourself in French and of improving yourself [in the] Spanish & the Portuguese, which is but a dialect of the Spanish; and in the Italian—
          In the Article of Expences you will observe as much Œconomy as possible, consistent with the Comfort of your journey, the Decency of your Character, and the Honour of your Country. You will transmit your account to Congress or the Board of Treasury or Mr. Barclay: and you will neglect no oppertunity of writing to the secretary of foreign Affairs— I know very well that the Situation of your family, as well as your attention to the public service will be motives sufficient to ind[uce] you to loose no time unnecessarily, and to return with as much expedition, as the execution of the design of your Journey will admit— The Interest the honor & dignity of the U. States will never be out of your thoughts, nor will any oppertunity to promote either ever be neglected—
          
          I wish you as pleasant a Journey as the season promises, and a happy return to your friends & services at [this] Court—
          with great regard I am dear Sir / Yours
          
            John Adams
          
        